Title: Edward Bancroft to Thomas Jefferson, 5 September 1815
From: Bancroft, Edward,Barziza, Philip I.
To: Jefferson, Thomas


          
            My Dear Sir
             London Septr 5th 1815.
          
          Though some years, & many great events have intervened, since the date of your last letter to me, you  will I flatter myself, pardon the liberty which I take in addressing you, to assure you of the continuance of my highest Esteem & best wishes, and also to introduce to the honor of your favourable notice, & Kind protection, the Viscount Barziza, who will become the Bearer of this Letter—He is the Youngest of the two Sons of the late Count Antonio Barziza, &  of the two Grandsons of our deceased friend the late Mr Paradise; who was honored with so much of your friendship & Kindness, formerly at Paris, that I am persuaded you will favourably recieve this child of his daughter, & afford him all convenient advice, countenance, & assistance, towards the attainment of his principal object, in going to Virginia; which is that of Claiming & qualifying himself to inherit, the Estates lately possessed by his deceased grandmother Mrs Paradise; which by her marriage Settlement & by subsequent acts, were Secured to the issue of her Daughter the late Lucy Countess Barziza, as you will doubtless recollect—Her eldest Son, the present Count Barziza, is now here, & intends in a few months also to proceed to Virginia to qualify himself according to the Laws of your State to partake of the inheritance in question; but being married & having left his Lady far advanced in Pregnancy at Venice, he wishes first to return to that City, which I hope he may do without putting his American rights into any Jeopardy; though in fact, we have not been able here to obtain any precise & authentic information of your Laws on that Subject: a circumstance which will I hope be allowed to have a favourable operation for the absent claimant, if there should be any precise time prescribed for his appearance in America, & if that time should prove to be shorter than is supposed.
          I congratulate you sincerely on the prospect of a long continuance of Peace & high prosperity, which seems to be now opened to the United States; & beg you to be assured of the great respect & sincere devotion with which I have the honor to be My Dear Sir
          
            Your most faithful & most Obedient Servant
            Edwd Bancroft
          
        